Citation Nr: 0801743	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for PTSD and assigned a 50 
percent evaluation for that disorder, effective from August 
26, 2004.


FINDING OF FACT

For the entire rating period beginning on August 26, 2004, 
the veteran's PTSD has been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, memory impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

For the entire period beginning August 26, 2004, the criteria 
for a disability rating of greater than 50 percent are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the VCAA letter provided 
to the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the December 2004 rating 
decision and March 2005 SOC explained the basis for the RO's 
action and provided him with additional 60 day periods to 
submit more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has been provided the criteria for 
rating PTSD, and an opportunity to submit additional evidence 
and argument on the matter of the appropriate disability 
rating.  Since the claim for an increased rating is being 
denied, no effective date will be assigned, so that issue is 
moot.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

As noted above, the veteran's PTSD is currently evaluated as 
50 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  That rating was assigned 
effective from the date of receipt of the veteran's original 
claim for service connection for PTSD, i.e., August 26, 2004.

Diagnostic Code (DC) 9411 provides for the following 
pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and inability to establish and maintain effective 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

At an August 2004 VA medical center (VAMC) mental health 
evaluation, the veteran reported depression, sleep 
deprivation, loss of interest in enjoyable activities, loss 
of energy, problems concentrating, mood swings, excessive 
spending, alcohol issues, road rage, 
restlessness/nervousness/anxiousness, unexplained bad 
thoughts, perfectionism/repeating tasks, hypervigilance, some 
paranoia, and a significant startle response.  The veteran 
described his relationships with various family members as 
being from fair to good.  He was diagnosed with PTSD, 
provisional; dysthymia, provisional; and stress anxiety 
depressive disorder, provisional, with psychosocial 
stressors.

At a September 2004 counseling session the veteran said that 
he had sought counseling on the advice of friends, his wife 
and co-workers who were noticing behavior patterns different 
than before.  He said he slept four hours a night, and 
experienced nightmares.  The nightmares had increased in the 
prior year following his grown children's moving out of his 
home.  The counseling provider, G.N., L.C.S.W., opined that 
the veteran's affect was appropriate, his speech was within 
normal limits, and his insight/judgment good.  In addition, 
the veteran denied suicidal or homicidal ideations.

The veteran had a VA compensation and pension examination in 
October 2004.  He said that he was working full time but 
"not getting along too well" because he felt detached and 
disengaged from work, which was possibly causing conflict 
with his supervisors.  While he had never been fired, he said 
it was difficult for him to keep a job for more than five 
years because he would start to feel detached and remote from 
work.  He said he had been married since 1975, and he 
described his relationship with his wife as "stable" and 
"up and down."  He described his relationships with his 
sons as "great" and his relationship with his stepson as 
"OK."  One of the veteran's brothers lived in Alaska and 
was a strong support for him, but the veteran said that he 
did not have any close friends.  He enjoyed playing golf 
occasionally and watching television but had lost interest in 
hunting, fishing, hiking, and other outdoor activities.

Some of the veteran's nightmares related to his experiences 
in Vietnam, and he described having an irregular appetite for 
approximately a year.  He reported having a 30-year history 
of anger problems, and said it had worsened over the last 
couple of years.  In the prior eight months the veteran 
reported getting into two fights with strangers, and he said 
that he had experienced road rage.  He also complained of 
difficulties with concentration, low energy with daytime 
exhaustion, and some mental confusion.  He denied any 
suicidal or homicidal ideation, and said his most troublesome 
symptom was detachment, as he felt distant from work and 
family.

The VA examiner opined that the veteran's manner was cautious 
but cooperative, his speech soft, clear and articulate 
without much emotion, his affect somewhat constricted with a 
paucity of emotion, and his thought process clear and 
coherent without hallucinations or delusions.  The diagnoses 
were post-traumatic stress disorder, chronic with delayed 
onset, combat related; and dysthymic disorder.  Exposure to 
combat and financial problems were noted as stressors, and in 
the examiner's opinion the veteran had a GAF score of 55.

At a November 2004 counseling session the veteran reported 
still having nightmares about Vietnam.  Mr. M. felt that the 
recent death of the veteran's friend was triggering memories 
that he had not dealt with, of soldiers in his unit who died 
in Vietnam.  At a November 2004 consultation the veteran 
rated his anxiety as a 7 (on a scale of 1 to10) and said it 
was worse with stress-triggering events.  He tended to be 
socially avoidant, had intrusive thoughts several times a 
week, and was hypervigilant and depressed.  The examiner felt 
that the veteran was appropriately dressed and that his 
speech, thought content, and thought process were within 
normal limits.  However, he had deficits in attention and 
concentration, a restricted/constricted affect, a depressed 
mood, and was anxious and irritable with fair insight, good 
judgment and a GAF score of 50.

In December 2004 the veteran felt that his Trazodone dose, 
100 mg, was not working.  He was depressed about the death of 
a friend and his brother.  He was having more intrusive 
thoughts, frequent nightmares, and was worrying more.  Later 
in the month, Mr. M. noted at a therapy session that the 
veteran's grief had been helped somewhat recent contact with 
another member of his former unit.  He said the medication 
was helping him sleep better but he still awoke two or three 
times a week "sopping in sweat."  Also in December 2004, a 
nurse reported that the veteran was appropriately dressed and 
that his behavior/attitude, speech, thought content and 
process, and memory were within normal limits and his insight 
and judgment good.  However, the veteran's affect was 
restricted/constricted and his mood was depressed, anxious, 
and irritable.

The veteran reported in January 2005 that his wife noticed 
him talking in his sleep, and that he had bad dreams two 
times a week.  While he felt the medications were helping he 
still was not able to focus on his work.  Mr. M. noted that 
the veteran was preoccupied with caring for his elderly 
mother.  His insight/judgment were good and his speech and 
behavior were within normal limits.  Mr. M. felt that the 
veteran warranted a GAF score of 75.

At a March 2005 counseling session the veteran said that he 
felt obligated to move to California to help care for this 
mother, and the examiner noted that his voice was monotone 
and his affect flat.  The veteran said that he was not able 
to retrieve information like he used to and he was having 
trouble functioning at work.  The examiner felt that the 
stressors in the veteran's life were compounding his 
depression.  In May 2005 the veteran wrote that he no longer 
played golf because the F-16 airplanes that flew over the 
course brought back too many memories of Vietnam.  The 
veteran also lost his job as of late May 2007, which he felt 
was because of symptoms related to his PTSD including an 
inability to concentrate, remember, and interact 
appropriately with others.

In February 2007 the veteran had a mental health evaluation 
at a VAMC and was found to have "prominent symptoms" 
including irritability, anger, sleep disturbance, detachment 
from others, and an inability to enjoy himself.  The examiner 
felt that the veteran was "highly disabled" based on his 
PTSD because he continued to have significant symptoms 
despite medication and psychotherapy.  His disability had led 
to frequent loss of employment, marital conflict, and social 
isolation.
  
Reviewing the record, the Board finds that the veteran's PTSD 
was manifested by the following symptoms in the criteria for 
a 50 percent evaluation:  flattened affect, memory 
impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

In finding that the veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidence does not show that he has had suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance or 
hygiene; and an inability to establish and maintain effective 
relationships.

The veteran's VA examination and treatment records show that 
he did not manifest suicidal ideation, obsessional rituals, 
or unusual or difficult to understand speech.  His treatment 
records do show that has suffered from depression on an 
ongoing basis, and the veteran wrote in May 2005 that he lost 
his job because he could not concentrate, focus, or stay on 
task.  On the other hand, the veteran was able to function 
independently and maintain relationships with family members.  
He also wrote in May 2005 that he was moving to California to 
live with his mother who suffered a stroke and needed care 
and with his brother who was mentally handicapped.  In 
addition, the veteran's examiners and treating providers 
described his appearance as appropriate on multiple occasions 
and there is no evidence he had any spatial disorientation.

While the examiner at the veteran's February 2007 evaluation 
opined that the veteran was "highly disabled," the symptoms 
he described, such as irritability, anger, sleep disturbance, 
detachment from others, and an inability to enjoy himself are 
those contemplated in the 50 percent rating.  In addition, 
the examiner indicated that the veteran had frequent job 
loss.  However, he does appear to be able to obtain new 
employment, and his PTSD has not been shown to result in 
total occupational impairment.

Thus, based upon these facts as supported by the weight of 
both the medical record and the veteran's own statements, for 
the entire rating period, the veteran's PTSD more nearly 
approximates the rating criteria for a 50 percent evaluation 
than it does a 70 percent evaluation, the next higher, under 
DC 9411.  The Board has duly considered staged ratings, 
pursuant to Fenderson, supra, but finds the 50 percent rating 
assigned appropriate for the entire rating period.

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, at any time since August 26, 2004, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


